  Case: 1:17-md-02804-DAP Doc #: 3101 Filed: 01/27/20 1 of 6. PageID #: 481910




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                  )   MDL 2804
 OPIATE LITIGATION                             )
                                               )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                     )
                                               )   Judge Dan Aaron Polster
 Track One-B Cases                             )
                                               )   OPINION AND ORDER DENYING
                                               )   HBC’S MOTION FOR SUMMARY
                                               )   JUDGMENT

       Before the Court is HBC Service Company’s (“HBC’s”) Motion for Summary Judgment

(Doc. #: 1923). For the reasons set forth below, the Motion is DENIED.

       Against HBC, Plaintiffs assert common law public nuisance and civil conspiracy claims

based on an alleged failure to maintain effective controls against diversion.1 HBC seeks summary

judgment, asserting Plaintiffs: (1) lack expert testimony to show its suspicious order monitoring

system (“SOMS”) was deficient; and (2) cannot show any of its opioid distributions caused the

harm that Plaintiffs claim.




       1
                Against the Pharmacy Defendants, the Court has severed all claims except absolute
public nuisance and civil conspiracy. See Track One-B Case Mgmt. Order at 2, 4 n.5 (Doc. #:
2940); Pls. Revised Position Stmt. re: Continuing Litigation at 3 (Doc. #: 2935). The Court
therefore does not address HBC’s motion as to any severed claims. The Court has granted
Plaintiffs leave to add dispensing claims and related dispensing entities, see Track One-B Case
Mgmt. Order at 4 (Doc. #: 2940); those claims are not addressed in HBC’s motion.
     Case: 1:17-md-02804-DAP Doc #: 3101 Filed: 01/27/20 2 of 6. PageID #: 481911



I.       Legal Standards.

         The Court incorporates the legal standards set forth in the Court’s Opinion and Order

regarding Plaintiffs’ Summary Judgment Motions addressing the Controlled Substances Act. See

Doc. #: 2483.



II.      Analysis.

         A.     Expert Testimony Regarding SOMS.

         HBC argues it is entitled to summary judgment because Plaintiffs have not offered expert

testimony to show its SOMS was deficient. In other words, HBC contends that, as a matter of law,

determining whether a defendant’s SOMS was effective is a matter outside the common

knowledge of a layperson such that expert testimony is required. See Mem. at 10-13 (Doc. #:

1923-1); Reply at 3-4 (Doc. #: 2510).

         Plaintiffs respond that expert testimony is not required because, on the facts of this case,

the breach of duty is so obvious it can be easily recognized by an average juror.2 See Opp. at 7-8

(Doc. #: 2178). Specifically, Plaintiffs point to, inter alia, evidence suggesting the following facts.

From 2009 to 2014, HBC distributed Schedule III opioids to its chain of over 200 pharmacies.3

Although it began distributing opioids in 2009, HBC did not issue written policies for suspicious



         2
               Plaintiffs also assert they do have experts, James Rafalski and Seth Whitelaw, who
can testify about the applicable standard of care. See Opp. at 8 (Doc. #: 2178). In ruling on
Defendants’ Daubert motions, the Court found Rafalski, a former DEA investigator, may testify
about, inter alia, the components of an effective SOMS and the importance of retaining
documentation to maintain effective control and prevent diversion. See Doc. #: 2494 at 9-10. The
Court granted Defendants’ motion as to Whitelaw, however, and excluded his testimony. See Doc.
#: 2551.
         3
            HBC stopped distributing all opioid products in January of 2016. See Pls. Ex. 6 at
10 (HBC’s Amended Responses to Plaintiffs’ First Set of Combined Discovery Requests).

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 3101 Filed: 01/27/20 3 of 6. PageID #: 481912



order monitoring until 2014. See Opp. at 2 (Doc. #: 2178).4 Before 2013, HBC had no automated

daily order reports.5 In 2013, it implemented a system that generated automated reports to flag

potentially suspicious orders;6 however, this system applied the same uniform threshold number

to all of its stores, based on a multiplier of three times the average of all the stores’ orders for drugs

containing the same active ingredient.7 In other words, HBC did not tailor the thresholds to a

store’s historical or other needs; a store that historically ordered on the low end could easily triple

or more its opioid orders before reaching the threshold limit. Moreover, the system did not

automatically stop orders that exceeded the threshold level.8 Prior to 2017, HBC did not keep

written records or files of due diligence it conducted (if any) of suspicious orders.9 In response to

a discovery request for information regarding each order that HBC had identified as suspicious

since 2006, HBC listed two orders: one in 2013 and the other in 2016.10

        HBC provided no educational or other information to its customers or stores concerning

the diversion, safety, efficacy, misuse, or prescription of opioids or opioid products.11 Between


        4
              See also Pls. Ex. 6 at 8-9 (HBC’s Amended Responses to Plaintiffs’ First Set of
Combined Discovery Requests). HBC contends it did have earlier SOMS policies that it did not
archive. See Reply at 4-5 (Doc. #: 2510). HBC’s reply merely highlights the factual issues at play.
        5
                 Tsipakis Depo. at 256:17-23 (Doc. #: 3027-32).
        6
                 Tsipakis Depo. at 256:4-16 (Doc. #: 3027-32).
        7
                 Tsipakis Depo. at 118:2-24 (Doc. #: 3027-32).
        8
                 Tsipakis Depo. at 213:8-11 (Doc. #: 3027-32).
        9
                 Tsipakis Depo. at 160:24 to 162:24 (Doc. #: 3027-32); Chunderlik Depo. at 134:8-
13, 219:18-24.
        10
             Pls. Ex. 6 at 10-11 (HBC’s Amended Responses to Plaintiffs’ First Set of Combined
Discovery Requests).
        11
               Pls. Ex. 1 at 42-43 (HBC’s Supplemental Answers to Plaintiffs’ First Set of
Interrogatories).

                                                    3
  Case: 1:17-md-02804-DAP Doc #: 3101 Filed: 01/27/20 4 of 6. PageID #: 481913



2009 and 2014, HBC discovered multiple instances where theft had occurred out of its

pharmacies.12 For example, in 2011, HBC’s store #4098 in Chardon, Ohio entered into a

settlement agreement with the Ohio State Board of Pharmacy (the “Board”) regarding the theft of

opioids by a supervised technician.13 The Board charged that the store had failed to provide

effective controls against diversion and did not adequately supervise the technician,14 and further

alleged the technician stole thousands of doses of opioid products, ranging from 50 to 80 percent

of the store’s stock of a particular drug. See Opp. at 5 (Doc. #: 2178). The HBC store did not

admit or deny the allegations, but agreed to implement certain anti-diversion policies and pay a

$1,000 fine.15

       Construed in a light most favorable to Plaintiffs, the existing record presents a triable issue

of fact regarding the adequacy of HBC’s suspicious order monitoring system. Moreover, the

evidence suggests obvious deficiencies that a layperson could plainly recognize. See, e.g., United

States v. Elliot, 876 F.3d 855, 866 (6th Cir. 2017) (expert testimony was not necessary in light of

“evidence of plainly improper prescribing practices that a lay juror could recognize as

illegitimate”). Accordingly, HBC is not entitled to summary judgment on this ground.




       12
                 Tsipakis Depo. at 103:1-13 (Doc. #: 3027-32).
       13
                 Pls Ex. 10 at OBPM_MDL_000000063.0003-000000063.0006.
       14
                 Pls Ex. 10 at OBPM_MDL_000000063.0003-000000063.0006.
       15
                 Pls Ex. 10 at OBPM_MDL_000000063.0003-000000063.0006.

                                                 4
  Case: 1:17-md-02804-DAP Doc #: 3101 Filed: 01/27/20 5 of 6. PageID #: 481914



       B.      Causation.

       HBC also asserts Plaintiffs cannot show its opioid distributions substantially caused their

alleged injuries.    Specifically, HBC contends Plaintiffs have not identified any specific,

inappropriate prescriptions that it distributed. See Mem. at 14-15 (Doc. #: 1923-1). HBC further

asserts it is responsible for only a small market share of less than 1% of the total opioids distributed

in the Track One Counties. See id. at 15-16.

       The Court has previously denied the Distributor Defendants’ Motion for Summary

Judgment on Proximate Causation Grounds (Doc. #: 1920), concluding that, based on the “massive

increases in the supply of prescription opioids into the Track One Counties, combined with

evidence that suggests a complete failure by the Distributors and Pharmacies to maintain effective

controls against diversion, a factfinder could reasonably infer these failures were a substantial

factor in producing the alleged harm suffered by Plaintiffs.” SJ Order re: Causation at 9 (Doc. #:

2561). Additionally, the Court has denied summary judgment motions brought by other arguably

de minimis distributors of opioids, including one that purported to have shipped “only 0.03% of

opioids sold in Summit County between 2006 and 2014.” SJ Order re: Small Distributors (Doc.

#: 2559). In so ruling, the Court noted that “even a very small proportional contribution by one of

numerous defendants could equate with a rather large and substantial absolute quantity, both in

monetary terms and in terms of the consequent harms.” Id. at 5. Based on these earlier rulings

and Plaintiffs’ evidence of insubstantial anti-diversion efforts, the Court finds Plaintiffs have

produced evidence upon which a jury could reasonably conclude HBC’s distribution activities

caused Plaintiffs’ alleged injuries. Accordingly, HBC is not entitled to summary judgment.




                                                   5
  Case: 1:17-md-02804-DAP Doc #: 3101 Filed: 01/27/20 6 of 6. PageID #: 481915



III.   Conclusion.

       For the reasons stated above, the Motion is DENIED.

              IT IS SO ORDERED.


                                              /s/ Dan Aaron Polster January 27, 2020
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE




                                             6
